NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5094-17T4

CLARITZA A. SANDOVAL,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and SOVEREIGN MEDICAL
GROUP, LLC,

     Respondents.
______________________________

                    Submitted June 18, 2019 – Decided July 12, 2019

                    Before Judges Koblitz and DeAlmeida.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 148,162.

                    Claritza Sandoval, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Shareef M.
                    Omar, Deputy Attorney General, on the brief.
            Respondent Sovereign Medical Group, LLC, has not
            filed a brief.

PER CURIAM

      Claimant Claritza Sandoval appeals from the June 21, 2018 decision of

the Board of Review (Board) finding her ineligible for unemployment benefits

pursuant to N.J.S.A. 43:21-5(a) and N.J.A.C. 12:17-9.1(e). After a review of

the contentions raised on appeal in light of the record and applicable principles

of law, we affirm.

      Claimant worked for Sovereign Medical Group, LLC (Sovereign) as an

office manager from November 1, 2014 through December 15, 2017, when she

left her job to relocate with her spouse to California, where he had secured a

new job.

      Claimant submitted a claim for unemployment benefits. The Deputy

Director of Unemployment Insurance determined that claimant had left work

voluntarily, disqualifying her for benefits. Following claimant's appeal of the

determination, a telephonic hearing was conducted before an Appeal Tribunal.

The appeals examiner noted in her written decision that claimant "left work

voluntarily without good cause attributable to such work."




                                                                         A-5094-17T4
                                       2
      The Board affirmed the Appeal Tribunal's decision. On appeal, claimant

contends her leaving work was not voluntary because she had no choice but to

follow her spouse to his new job in California with their two young children.

      We are mindful that our review of administrative agency decisions is

limited. We will not disturb an agency's action unless it was clearly "arbitrary,

capricious, or unreasonable." Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).

      N.J.S.A. 43:21-5(a) provides that an employee who "has left work

voluntarily without good cause attributable to such work" is disqu alified for

unemployment compensation benefits. "Under this section, the threshold

question is whether an applicant for unemployment compensation benefits left

his job 'voluntarily.'" Lord v. Bd. of Review, 425 N.J. Super. 187, 190-91 (App.

Div. 2012). An employee has left work "voluntarily" within the meaning of the

statute "only if 'the decision whether to go or to stay lay at the time with the

worker alone.'" Id. at 191 (quoting Campbell Soup Co. v. Bd. of Review, 13

N.J. 431, 435 (1953)).

      N.J.A.C. 12:17-9.1(e) states that "[a]n individual's separation from

employment shall be reviewed as a voluntary leaving work issue where the

separation was for the following reasons including, but not limited to . . .

[r]elocating to another area to accompany a spouse, a civil union partner or other


                                                                          A-5094-17T4
                                        3
relatives." If the applicant leaves voluntarily, she "is eligible for unemployment

compensation benefits only if that separation was for 'good cause attributable to

[the] work.'" Lord, 425 N.J. Super. at 191 (quoting N.J.S.A. 43:21-5(a)); see

also Utley v. Bd. of Review, 194 N.J. 534, 544 (2008).           Claimant readily

acknowledges that she would remain working at Sovereign if she wasn't

obligated to relocate to California with her family.       See Fennell v. Bd. of

Review, 297 N.J. Super. 319, 322 (App. Div. 1997) ("Causes personal to the

claimant and not attributable to the work come within the disqualification

language of the statute.").

       Claimant's argument, supported by an online article, that she is entitled to

benefits under "a trailing spouse provision" does not comport with New Jersey

law.

       Affirmed.




                                                                           A-5094-17T4
                                         4